           Case 2:20-cv-06246-CFK Document 47 Filed 07/23/21 Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NEIL ANAND,                                         :      CIVIL ACTION
        Plaintiff,                            :
                                              :
      v.                                      :            No. 20-6246
                                              :
INDEPENDENCE BLUE CROSS,                      :
        Defendant.                            :

                                      ORDER

      AND NOW, this 23rd day of July 2021, upon consideration of Defendant’s

Motion to Dismiss (ECF No. 33), Plaintiff’s response in opposition (ECF No. 38),

and the combined oral argument and pre-trial conference held on the record, it is

hereby ORDERED that Defendant’s Motion to Dismiss is GRANTED as follows:

   1. Plaintiff’s Amended Complaint (ECF No. 22) is dismissed without prejudice

      for failure to comply with Fed. R. Civ. P. 8(a).

   2. The following counts are dismissed with prejudice:

            a. Count VII (Breach of Fiduciary Duties)

            b. Count XXI (Pennsylvania Corporate Practice of Medicine Doctrine)

            c. Count XXIII (Due Process Clause of the Fourteenth Amendment)

            d. Count XXIV (18 U.S.C. § 241)

            e. Count XXV (18 U.S.C. § 1584)

            f. Count XXVI (Breach of Fiduciary Duty by a Co-Fiduciary)

            g. Count XXVII (HealthCare Quality and Improvement Act)
Case 2:20-cv-06246-CFK Document 47 Filed 07/23/21 Page 2 of 5




 h. Count XXXII (Prima Facie Tort)

 i. Count XXXV (Medical Gag Clause)

 j. Count XXXVI (Pennsylvania Insurance Company Law of 1929, 40

    P.S. §§ 991.2101-.2193)

 k. Count XXXIV (Medicare Act, 42 U.S.C. § 1396(a))

 l. Count XLI (42 U.S.C. § 1983)

 m. Count XLII (42 C.F.R. Part 2)

 n. Count XLIII (Health Insurance Portability and Accountability Act)

 o. Count XLV (Controlled Substances Act § 802)

 p. Count L (First Amendment)

 q. Count LI (Fourth Amendment)

 r. Count LII (Fifth Amendment)

 s. Count LIII (Equal Protection Clause of the Fourteenth Amendment)

 t. Count LIV (U.S. Const. art. I., § 10, cl. 1)

 u. Count LV (U.S. Const. art. I, § 3, cl. 1)

 v. Count LVIII (Pennsylvania Insurance Department Act of 1921)

 w. Count LIX (18 U.S.C. § 1038)

 x. Count LX (18 U.S.C. § 35)

 y. Count LXI (18 U.S.C. § 1035)

 z. Count LXII (18 U.S.C. § 1031)
     Case 2:20-cv-06246-CFK Document 47 Filed 07/23/21 Page 3 of 5




      aa. Count LXIII (18 U.S.C. § 1030)

      bb.Count LXIV (Gramm-Leach-Bliley Act of 1999).

3. The following counts are dismissed without prejudice:

      a. Count XXXIII (Employment Retirement Income Security Act)

      b. Count XL (Racketeer Influenced and Corrupt Organizations Act)

      c. Count XLIII (Sherman Antitrust Act)

      d. Count XLVII (Mental Health Purity Act and Mental Health Purity and

         Addiction Equity Act).

4. The following counts and issues will be reviewed upon the filing of a

   Second Amended Complaint should they be included in the complaint if one

   is timely filed and a Motion to Dismiss is then filed which again addresses

   any of these issues and claims:

      a. Counts I (Declaratory Judgement)

      b. Count II (Breach of Contract)

      c. Count III (Unjust Enrichment)

      d. Count IV (Quantum Meruit)

      e. Count V (Fraudulent Inducement)

      f. Count VI (Promissory Estoppel)

      g. Count VIII (Breach of Implied Contract)
Case 2:20-cv-06246-CFK Document 47 Filed 07/23/21 Page 4 of 5




 h. Count IX (Negligent Misrepresentation and Deceptive Trade

    Practices)

 i. Count X (Intentional Interference with Contractual Relations)

 j. Count XI (Lanham Act)

 k. Count XII (trade Libel)

 l. Count XIII (Defamation)

 m. Count XIV (Commercial Disparagement)

 n. Count XV (Conversion)

 o. Count XVI (Misappropriation of Trade Secrets and Confidential

    Information, under Pennsylvania Uniform Trade Secrets Act)

 p. Count XVII (Tortious Interference with Contract, Prospective

    Contracts and Business Relations), XVIII (Unfair Competition)

 q. Count XIX (Misappropriation of Business Opportunities)

 r. Count XX (Fraud under Pennsylvania Law)

 s. Count XXII (Tortious Interference with Business Relationship

    Between Doctors and Patients)

 t. Count XXVIII (42 U.S.C. § 1981)

 u. Count XXIX (Interference with Prospective Economic Advantage)

 v. Count XXX (Equitable Estoppel, Estoppel (in Pais) and “Mend the

    Hold” Doctrine)
     Case 2:20-cv-06246-CFK Document 47 Filed 07/23/21 Page 5 of 5




      w. Count XXXI (Violation of U.S.C. § 7434- Fraudulent Filing of

         Information Returns)

      x. Count XXXVIII (Violation of Federal Trade Commission Laws)

      y. Count XLIV (American Disability Act)

      z. Count XLVI (Affordable Care Act)

      aa. Count XLVIII (Civil Negligence)

      bb.Count XLIX (Liability of Corporations in Tort)

      cc. Count LVII (15 U.S.C. § 2301 et seq., Federal Trade Commission

         Improvements Act)

      dd.The Statute of Limitation Issue

    Plaintiff has until August 13, 2021 to file an amended

complaint.


                                              BY THE COURT:

                                              /s/ Chad F. Kenney

                                              CHAD F. KENNEY, JUDGE
